                 Case 2:19-cv-00227-RMP                   ECF No. 54          filed 10/30/20      PageID.786 Page 1 of 1
     AO 450 (Rev. 11/11) Judgment in a Civil Action


                                           UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                      U.S. DISTRICT COURT
                                                                       for thH_                                 EASTERN DISTRICT OF WASHINGTON

                                                          Eastern District of Washington
                  JAINA BLEDSOE, a single woman,
                                                                                                                 Oct 30, 2020
                                                                                                                     SEAN F. MCAVOY, CLERK

                                                                          )
                                    Plaintiff                             )
                                       v.                                 )        Civil Action No. 2:19-CV-227-RMP
     FERRY COUNTY, WASHINGTON; MICHAEL BLANKENSHIP,                       )
in his personal, representative, and professional capacity; NATHAN DAVIS, )
 in his personal, representative, and professional capacity; and AMANDA
   ROWTON, in her personal, representative, and professional capacity,
                                 Defendant
                                                  JUDGMENT IN A CIVIL ACTION
     The court has ordered that (check one):

     u the plaintiff (name)                                                                                          recover from the
     defendant (name)                                                                                                   the amount of
                                                                                 dollars ($                ), which includes prejudgment
     interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

     u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                      recover costs from the plaintiff (name)
                                               .

     ✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 28, is GRANTED IN PART.
     u
                   a. There is a genuine issue of fact as to whether Ferry County is liable for Plaintiff’s § 1983 claim for retaliatory prosecution.
                   b. There is a genuine issue of fact as to whether Clerk Rowton is individually liable for Plaintiff’s § 1983 claims.
                   Defendant’s Motion for Summary Judgment, ECF No. 32, is DENIED.
                   Judgment is entered in favor of the Plaintiff.
     This action was (check one):
     u tried by a jury with Judge                                                                           presiding, and the jury has
     rendered a verdict.

     u tried by Judge                                                                          without a jury and the above decision
     was reached.

     ✔
     u decided by Judge               Rosanna Malouf Peterson                                        on a motion for summary judgment.




     Date: October 30, 2020                                                      CLERK OF COURT

                                                                                  SEAN F. McAVOY

                                                                                  s/ Sara Gore
                                                                                                 %\ Deputy Clerk

                                                                                  Sara Gore
